                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

WALTER ALLEN JOHNSON,
      Petitioner,                                           Civil Action No. 6:19-129-KKC

v.                                                          MEMORANDUM OPINION
                                                                AND ORDER

J. A. BARNHART, WARDEN.,
      Respondent.


                                        *** *** *** ***

       Petitioner Walter Allen Johnson is confined at the Federal Correctional Institution in

Manchester, Kentucky. Proceeding without an attorney, Johnson has filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 in which he challenges the calculation of his sentence.

[R. 1]. This matter is before the Court on initial screening pursuant to 28 U.S.C. § 2243. See

Alexander v. Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).

       Johnson recently violated the terms of his supervised release, and the United States District

Court for the Eastern District of Tennessee sentenced him to eight months in prison. See United

States v. Walter Johnson, No. 3:18-cr-005 (E.D. Tenn. 2019). Johnson is currently projected to be

released from the custody of the Federal Bureau of Prisons (BOP) on July 8, 2019. See BOP

Inmate Locator, https://www.bop.gov/inmateloc/ (last visited on May 29, 2019).

       Johnson has now filed a § 2241 petition. While Johnson’s petition is vague, and his brief

arguments are difficult to follow, he suggests that he is not receiving the good time credits to which

he is entitled in light of the First Step Act of 2018. That legislation was enacted on December 21,

2018, and it amended 18 U.S.C. § 3624(b)(1) to change the manner in which credits are calculated
by increasing the maximum allowable good conduct time from 47 to 54 days per year. Johnson

suggests that since he is serving an eight-month prison sentence, which is two-thirds of one year,

he is immediately entitled to two-thirds of 54 days of good conduct time, for a total of 36 days of

good time credit. Thus, Johnson asks the Court “to order the BOP to recalculate [his] good time

credit on a pro rated basis beginning on the date sentence was imposed nunc pro tunc to date of

my arrest for a total of 36 days [good time credit].” [R. 1 at 8].

       The Court will deny Johnson’s petition for three reasons. First, Johnson indicates that he

has not taken steps to formally exhaust his administrative remedies within the BOP. [R. 1 at 6-7].

Johnson suggests that administrative exhaustion is not applicable to him, and he explains that he

did not exhaust the available administrative remedy process because “time limitations are severely

restricted given out date and recalculation of out date based on good conduct time.” [Id. at 7]. The

United States Court of Appeals for the Sixth Circuit, however, has repeatedly made it clear that a

prisoner must fully exhaust his remedies within the BOP before he may seek habeas relief under

§ 2241. See, e.g., Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir. 2013); Fazzini v. Northeast

Ohio Correctional Center, 473 F.3d 229, 231-33 (6th Cir. 2006). This exhaustion requirement

ensures that the agency has an opportunity to review and revise its actions before litigation is

commenced. This preserves judicial resources as well as administrative autonomy and also

ensures that a court reviewing the agency’s final action does so based upon a developed and

complete evidentiary record. See Noriega-Lopez v. Ashcroft, 335 F. 3d 874, 881 (9th Cir. 2003);

Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 761-62 (3d Cir. 1996). Ultimately, Johnson must

provide prison officials notice of the issue so that they have the opportunity to resolve the matter

and potentially avoid litigation.



                                                  2
       Second, even if Johnson had exhausted his administrative remedies, the Court would deny

the relief sought. To be sure, Section 102(b)(1) of the First Step Act of 2018, Public Law 115-

391, amended 18 U.S.C. § 3624(b) to permit federal inmates to earn 54 days of good conduct time

for each year of the sentence imposed, effectively abrogating Barber v. Thomas, 560 U.S. 474

(2010). However, this provision has not yet taken effect. Section 102(b)(2) of the Act provides

that the amendments made in subsection 102(b) take effect only when the Attorney General

completes the “risk and needs assessment system” required by Section 101(a). And Section 101(a)

does not require completion of the system until 210 days after the Act’s enactment. Thus, Section

102(b)(1) will not take effect until approximately July 2019.

       Although Johnson may be frustrated with this process, this Court applies the law as it is

written. As another federal court recently put it, “Congress chose to delay the implementation of

the First Step Act’s amendments until the Attorney General could complete the risk and needs

assessment. The Court has no power to rewrite or disregard the statute in order to accommodate

Petitioner’s situation.” Shah v. Hartman, No. 1:18-cv-7990 at Record No. 12 at 4 (N.D. Ill. Jan.

3, 2019).

       Third, even if Johnson had exhausted his administrative remedies and his claim was

otherwise ripe, it appears to fail on the merits as well. After all, 18 U.S.C. § 3624(b)(1) indicates

that a prisoner may receive good time credit if he “is serving a term of imprisonment of more than

1 year,” and, here, the trial court only sentenced Johnson to eight months in prison. Thus, Johnson’s

petition is simply unavailing.

       For the reasons outlined above, Johnson has failed to establish a right to habeas relief.

Accordingly, it is hereby ORDERED as follows:



                                                 3
   1. Johnson’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [D. E. No.

      1] is DENIED.

   2. All pending motions are DENIED as moot.

   3. This action is DISMISSED and STRICKEN from the Court’s docket.

Dated May 30, 2019.




                                           4
